Title: To Thomas Jefferson from J. P. P. Derieux, 26 February 1790
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


Charlottesville, 26 Feb. 1790. Encloses letter to his aunt, hopes TJ will write her as she would be distressed to receive his alone, and cannot call in person because he is “indisposé de ma Jambe.” [In postscript:] After what TJ had replied concerning his desire to buy Colle if the price did not exceed its value, he had hoped to confer at length with TJ, but his affairs and precipitous departure did not permit. It would be useless for him to make any firm offer at present, since TJ had decided to sell only after receiving news from Mr. Mazzei. “Si pour lors il Consent d’accepter la meilleure offre, je vous prirai de m’informer de La derniere qui vous aura eté faitte, et j’en serai moimeme L’acquereur, si d’apres les reflexions que j’ai encore le tems de faire, je puis trouver dans cette acquisition, un but avantageux pour moi ou mes enfants.”
